The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0005], 9th line therein, it is noted that --i.e.-- should be inserted prior to “coax” for an appropriate characterization; 10th & 11th lines therein, note that the recitation of “referred to as a magnetic loop” should be rewritten as --referred to as a “magnetic loop”-- for an appropriate characterization. Page 2, in paragraph [0007], first line therein, note that the pronoun “they” should be rewritten as --these transitions-- to indicate the intended feature for clarity and completeness of description. Page 2, in paragraph [0010], first line therein, note that the term --the-- should be inserted after “over” for idiomatic clarity. Page 4, in paragraph [0020], second, third, 8th lines therein and page 6, in paragraph [0028], 5th line therein, note that --(Figure 3)-- should be inserted after “101” (i.e. in paragraph [0020], second line therein; in paragraph [0028]), inserted after “108” & “105” ( i.e. both in paragraph [0020], third line therein) and inserted after “104” (i.e. in paragraph [0020], 8th line therein), respectively for consistency with the labeling in that drawing. Page 4, in paragraph [0020], 4th line therein, note that --(Figure 6)-- should be inserted after “109” for consistency with the labeling in that drawing. Page 4, in paragraph [0023], 4th line therein, note that reference label “105” is vague in meaning, especially since no such reference label appears in “Figure 7” and thus appropriate clarification is needed. Page 5, in paragraph [0026], 7th line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicted drawings need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: Figures 1, 2 (101, 102, 103, 108); Figures 1, 2, 7, “104” Figures 2, 3, 6, 7, “106”; Figure 2, “107”; Figures 4, 5, the values along the central horizontal line.  Appropriate correction is required.
The drawings are objected to because of the following: In Figures 1 & 2, note that these drawing should be designated as --PRIOR ART-- for consistency with the specification description of these drawings as being “prior art”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planar substrate (i.e. claim 8) and the microstrip or coplanar waveguide (i.e. claim 10), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the “planar substrate”, as recited in claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7 & 8, note that it is unclear whether the recitation of “terminates to the inside wall of the waveguide” would be an accurate characterization of this aspect of the invention, especially since all of the embodiments appear to depict the center conductor terminating with a ridge, rather than terminating with an inside wall. Appropriate clarification is needed.
In claim 2, note that it is unclear how “a conductor”, as recited herein relates to features of the apparatus previously defined. Appropriate clarification is needed.
In claim 7, note that it is unclear how “a metal sheet”, as recited herein relates to features of the apparatus previously defined. Appropriate clarification is needed.
In claim 10, note that it is unclear whether the “microstrip or coplanar waveguide”, as recited herein can properly depend from the “coaxial section”, as recited in claim 9, from which this claim directly depends. Appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ajioka et al. 
Ajioka et al (e.g. Fig. 3) discloses an apparatus for coupling a coaxial transmission line to a waveguide, comprising: a coaxial section (i.e. coaxial waveguide section 20) having a center conductor (i.e. central conductor 22); a waveguide (i.e. rectangular waveguide (10) as per claim 5) having an inside wall (i.e. a broad wall (11) as per claim 6) and a shorted end (i.e. unitary conductive block (38) fitted into an open end of the waveguide (10) as evident from Fig. 3); an iris (i.e. a central aperture (39) of a circular shape as per claim 2) extending through the shorted end (38) and the center conductor (22) disposed through the iris (39) within the shorted end (i.e. adjacent thereto) and terminating on the inside wall (11) through a planar surface (i.e. 40). Regarding claim 3, note that the shorted end (i.e. unitary conductive block 38) would have been considered as a “separate part”. Regarding claim 4, note that the coaxial section (20) comprises a connector and the center conductor (22) and the planar surface (40) constitutes a launch end. Regarding claim 9, it is noted that the coaxial line section (20) necessarily operates in a TEM mode of propagation, as known to one of ordinary skill in the art.
Claims 1-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schaedla. 
Schaedla (i.e. Fig. 2) discloses an apparatus for coupling a coaxial transmission line to a waveguide, comprising: a coaxial section (i.e. coaxial connector (16) as per claim 4) having a center conductor (i.e. a center pin); a waveguide (i.e. rectangular waveguide assembly (12) as per claim 5) having an inside wall (i.e. not labeled, but necessarily present as per claim 6) and a shorted end (i.e. guide (18) attached to an open end of the waveguide (12) as evident from Fig. 2); an iris (i.e. not labeled, but necessarily being of a circular shape as per claim 2) extending through the guide (18) and the center conductor (center pin) disposed through the iris within the shorted end (i.e. adjacent thereto) and terminating on the inside wall through a launcher element (i.e. 10). Regarding claim 3, note that the shorted end (i.e. guide 18) would have been considered as a “separate part”. Regarding claim 4, note that the launcher element (10) constitutes a launch end. Regarding claim 7, as evident from Fig. 2, note that the guide (18), being a thin structure, can be characterized as a “metal sheet”. Regarding claim 9, it is noted that the coaxial line section (16) necessarily operates in a TEM mode of propagation, as known to one of ordinary skill in the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borghetti, Kai and Chen et al each disclose coaxial line to waveguide coupling structures where the center conductor connects with an inside wall of the waveguide.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee